        Case 3:16-md-02741-VC Document 13775 Filed 09/22/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
   LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC


   This document relates to:                       PRETRIAL ORDER NO. 247:
                                                   DENYING MOTION TO REMAND IN
   Pike et al. v. Monsanto Company et al.,         LIGHT OF FRAUDULENT JOINDER
   Case No. 20-cv-08192
                                                   Re: Dkt. No. 12288



       Pike’s motion to remand is denied because all the non-diverse defendants in this suit—

Crown Hardware, Wilbur-Ellis Company, and Wilbur-Ellis Nutrition—were fraudulently joined.

       1. In his complaint, Pike alleges that he purchased Roundup from Crown Hardware’s

storefront in Davis, California. But Crown Hardware has never had a storefront in Davis. Rather,

a different hardware store—Davis Ace Hardware—likely sold Roundup to Pike. Pike does not

dispute this, but now he claims that Crown Hardware is a proper defendant due to the

relationship between Crown Hardware and Davis Ace Hardware. However, Monsanto has

presented “extraordinarily strong evidence” that Pike “could not possibly prevail on [his] claims”

against Crown Hardware. Grancare, LLC v. Thrower by and Through Mills, 889 F.3d 543, 548

(9th Cir. 2018). Therefore, Crown Hardware was fraudulently joined, and its citizenship is not

relevant for purposes of diversity jurisdiction. See United Computer Systems, Inc. v. AT&T

Corp., 298 F.3d 756, 762 (9th Cir. 2002).

       Pike claims that Crown Hardware acquired Davis Ace Hardware and its relevant

liabilities in 2019. But Monsanto has provided the contracts structuring the deal, which establish
        Case 3:16-md-02741-VC Document 13775 Filed 09/22/21 Page 2 of 2




that Crown Hardware was purchased by Lifestyle Hui LLC via an Asset Purchase Agreement

that was subsequently assigned to Lifestyle Davis LLC. Neither LLC is owned, directly or

indirectly, by Crown Hardware. Pike is unable to dispute this clear and convincing evidence;

newspaper articles informally characterizing this corporate transaction cannot undermine the

contracts themselves.

        Further, even if Crown Hardware had acquired some ownership interest in Davis Ace

Hardware through this purchase, Pike’s liabilities did not flow to the purchaser. Pike’s claims

arise out of his use of Roundup from 2009 to 2016. But the Purchase Agreement, which was

executed in April 2019, explicitly provided that the purchaser did not assume potential liabilities

for negligence, products liability, or other claims related to actions that occurred prior to the

closing date. Monsanto has therefore conclusively demonstrated that, though Crown Hardware

may sell Roundup, it did not sell Pike’s Roundup—and is not liable for the fact that someone

else did.

        2. Wilbur-Ellis Nutrition and Wilbur-Ellis Company were fraudulently joined for the

reasons set out in Amended Pretrial Order No. 244, In re: Roundup Products Liability Litigation,

No. 16-md-2741, 2021 WL 4186714 (N.D. Cal. Sept. 15, 2021).

        3. Pike cannot defeat diversity jurisdiction using Doe defendants. In determining whether

an action is diverse for the purposes of diversity jurisdiction, “the citizenship of defendants sued
under fictitious names shall be disregarded.” 28 U.S.C. § 1441(b)(1); see Bryant v. Ford Motor

Co., 886 F.2d 1526, 1528 (9th Cir. 1989).

        IT IS SO ORDERED.

Dated: September 22, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
